U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 December 31, 2007 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F Street N.E. Washington, D.C.20549 Re: Underlying Funds Trust File No.: 811-21895 Dear Sir or Madam: On behalf of the Trust, I have transmitted herewith for filing pursuant to Rule 8b-16(a) under the Investment Company Act of 1940, as amended, Amendment No. 9 to the Trust’s Registration Statement on Form N-1A for the purpose of adding one new series, the Energy and Natural Resources – 1 Portfolio as well as adding seven new sub-advisors:AlphaStream Capital Management, LLC, Castle Peak Asset Management, LLC, Concise Capital Management, LP, Front Four Capital Group, LLC, Goldberg Advisers, LLC, Nicholas Investment Partners, L.P. and Osage Energy Partners, L.P. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk For US Bancorp Fund Services
